NOT FOR PUBLICATION                        FILED
                       UNITED STATES COURT OF APPEALS                     JUN 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ROBERTO CAMPA LOPEZ,                              No. 16-16228

                 Plaintiff-Appellant,             D.C. No. 3:13-cv-03330-JD

 v.
                                                  MEMORANDUM*
R. RICE, Lt; et al.,

                 Defendants-Appellees.

                       Appeal from the United States District Court
                         for the Northern District of California
                        James Donato, District Judge, Presiding

                                Submitted June 26, 2017**

Before:      PAEZ, BEA, and MURGUIA, Circuit Judges.

      Roberto Campa Lopez, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2004). We affirm.

      The district court properly granted summary judgment because Lopez failed

to raise a genuine dispute of material fact as to whether any of the defendants

consciously disregarded an excessive risk to Lopez’s health. See Zetwick v.

County of Yolo, 850 F.3d 436, 441 (9th Cir. 2017) (summary judgment appropriate

when “the record taken as a whole could not lead a rational trier of fact to find for

the nonmoving party” (citation and internal quotation marks omitted)); Jett v.

Penner, 439 F.3d 1091, 1096 (9th Cir. 2006) (deliberate indifference is

demonstrated by a purposeful act or failure to respond to a prisoner’s pain or

medical need and harm caused by the indifference).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                      16-16228